               Case 8:19-cr-00447-PWG Document 1 Filed 10/01/19 Page 1 of 3



ï'I'
   JJRBUsAo2019R00038
                           IN TH E U NITED STA TE S D ISTR ICT C O U RT
                               FOR TH E DISTRICT OF M ARYLAND '
     UN ITED STA TES O F A M ER IC A
                                                     *

             V.                                             cmvlxalx o .-                  b            czçQ;
     STEPH EN W IL LIA M SPR O U L,                  k      (PossessionofChii Pornography,
                                                            18U.S.C.j2252A(a)(5)(B)and(b)(2);
                    D efendant                       *
                                                            Forfeiture,18U.S.C.j2253,21U.S.C.
                                                            j853,28U.S.C.j2461(c))


                                           IN FO R M ATIO N

                                             C O UN T O N E
                                  (Possession ofChild Pornography)
            The U nited States A ttonzey forthe D istrictofM aryland charges that:

            On oraboutA pril8,2016,in the D istrictofM aryland,the defendant,

                                   STEPH EN W ILL IA M SPR O U L,

    did know ingly possess any m aterialthatcontained an im age ofchild pom ography,asdefined in

    18U.S.C.j2256(8)(A),includinganimageofchildpornographyinvolvingaprepubescent
    m inorand a m inorw ho had notattained 12 years ofage,w hich had been m ailed,shipped,and

    transported using any m eansand facility ofinterstate and foreign com m erce and in and affecting

    interstate and foreign com m erce by any m eans,including by com puter,and w hich w asproduced

    using m aterials thathad been m ailed,shipped,and transported in and affecting interstate and

    foreign com m erce by any m eans,including by com puter.



    18U.S.C.jj2252A(a)(5)(B)and(b)(2)
            Case 8:19-cr-00447-PWG Document 1 Filed 10/01/19 Page 2 of 3



                               FO RFEIT UR E ALL EG ATIO N

       The U nited StatesA ttorney forthe D istrictofM aryland furthertindsthat:

               Pursuantto 18U.S.C.j2253,uponconvictionoftheoffensessetforthin Count
Oneofthislnformation,inviolationof18U.S.C.j2252A,thedefendant,
                              STEPH EN W ILLIA M SPR O U L,

shallforfeitto the United StatesofA m erica:

                      A ny visualdepiction described in Title 18,U nited States Code,Section

2252A ,orany book,m agazine,periodical,film ,videotape,or otherm atterw hich containsany

such visualdepiction,w hich wasproduced,transported,m ailed,shipped,orreceived in violation

ofTitle 18,U nited States Code,Chapter 1l0,
                                          '

               b.     Any property,realorpersonal,constituting ortraceable to grossprofitsor

otherproceeds obtained from the offenses'
                                        ,and

                     A ny property,realorpersonal,used orintended to be used to com m itorto

prom ote the com m ission ofthe offenses.

               lfany ofthe property described above,asa resultofany actorom ission ofthe

defendant

                     cnnnotbe located upon the exercise ofdue diligence;

               b.    hasbeen transferred orsold to,or deposited with,a third party;

                     hasbeenplacedbeyondthejurisdictionofthecourt;
                     hasbeen substantially dim inished in value;or

                     hasbeen com m ingled w ith otherproperty which cannotbe divided

                     w ithoutdifticulty,
         Case 8:19-cr-00447-PWG Document 1 Filed 10/01/19 Page 3 of 3



theUnited StatesofAmerica,pursuantto21U.S.C.j853(p),asincorporatedby l8U.S.C.
j2253(b)and28U.S.C.j2461(c),shallbeentitledtoforfeitureofsubstituteproperty.


18U.S.C.j2253
21U.S.C.j8531)
28U.S.C.2461(c)
                                                               fK .f
                                                                   lwo                  vg
                                        RobertK .Hur
                                        United StatesAttorney

D ate: October   ,2019




                                           '4s
                                           /
                                           4 '-
                                              '9è
                                       eonc%-tt'
                                      /e
                                               e.J'..2'
                                                      d.
                                            ?.-). Jo'uo
                                                       .'
                                                        .
                                                        :'-
                                                          ,-  -
                                       V* %'t ë<                  L-,
                                                                  '
                                              .s.3r       '.       .:,/
                                                                      - ?'? '
                                                  ,   l,' &,.-?..,, .z?s.)y
                                                                  .J
                                                                   ?e   # /

                                 &#                     e1/o ,//#'o
                                                 (Jt&& z-              ,e.
                                                                         ).
                                                                         g
                                                                         .
                                                                         '
                                                                         zJz'+' .
                                                                                ro J '
                                                   a/ A'o /.
                                                     .9
                                                             4u              3/4ceM u
                                                       %zcp
                                                          &o..)/kgzb-A&No        ec
                                                                                  ?oc:cbrreot
                                                             s- Fhc?. &               o ,?)
                                                                  4% tcbf  ./
                                                                                          A
                                                                         awa&z

                                                                                DsD
                                                                                  tty
